Notice of Pre-AIA  or AIA  Status
Applicant’s arguments filed October 6, 2021 with respect to restriction requirement have been fully considered and are persuasive.  Therefore the restriction requirement is withdrawn. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,168,430. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of Patent No. 10,168,430.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messier et al (WO 2013/159217).
Regarding claim 10, Messier et al disclose a system for tracking persons and communicating with a wearable tracking device including:
a central processing unit (Locator Messaging Server; fig. 1);

the wearable tracking device to the central processing unit; and
at least one computing device (Individual Locator; wearable locator; fig. 1) wirelessly configured to be connected to the central processing unit capable of displaying data received by the central processing unit.
Regarding claims 11-12, Messier et al disclose wherein the wearable tracking
device (Individual Locator; wearable locator) is wirelessly connected to the central processing unit (fig. 1), and wherein the wearable tracking device automatically transmits (Communication Master/Slave) information collected by the wearable tracking device to the at least one beacon when wirelessly connected to the at least one beacon.
Regarding claim 18, Messier et al disclose a method for tracking a wearable tracking device with wireless communication and positioning capabilities including:
connecting the wearable tracking device (Individual Locator; wearable locator) to at least one beacon (Passive Beacon) capable of wirelessly connecting in an area where the wearable tracking device is to be monitored to a predetermined space of movement of a person;
wirelessly transmitting (Communication Master/Slave) data collected by the wearable tracking device to the at least one beacon through wireless communication;

Regarding claims 19-20, Messier et al disclose securing a wearable tracking device to a person capable of short-range tracking and long-range tracking (fig. 8), and 
wherein the long-range tracking utilizes GPS technology (fig. 8).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dempsey (GB2285135).
Dempsey a method for tracking a wearable tracking device with wireless communication and positioning capabilities including:
connecting the wearable tracking device to at least one beacon 31 capable of wirelessly connecting in an area where the wearable tracking device is to be monitored to a predetermined space of movement of a person (p. 25);
wirelessly transmitting 50, 52 data collected by the wearable tracking device to the at least one beacon through wireless communication;
displaying (p. 22) data that has been transmitted to a central processing unit on a user interface displayable on a computing device wirelessly connected to the central processing unit.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Messier et al in view of Dempsey.
Messier et al have been discussed above but fail to disclose wherein the wearable tracking device includes at least one sensor to monitor the person’s health information, and wherein the at least one sensor includes at least one of a heart rate monitor, a thermometer, an accelerometer, or a gyroscope.  Dempsey disclose wherein the wearable tracking device includes at least one sensor to monitor the person’s health information 15, and wherein the at least one sensor includes at least one of a heart rate monitor (14; p. 11), a thermometer, an accelerometer, or a gyroscope.  It would have been obvious to one of ordinary skill in the art to modify Messier et al to employ
the above claimed elements as disclosed by Dempsey into Messier et al because these are obvious ways of implementing Messier et al’s system and no new or unexpected results would occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAO L PHAN/Primary Examiner, Art Unit 3648